Citation Nr: 1447738	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  12-10 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a left ankle disorder, to include as secondary to the service-connected left knee strain with iliotibial band syndrome.

2.  Entitlement to service connection for left heel spurs, to include as secondary to the service-connected left knee strain with iliotibial band syndrome.

3.  Entitlement to service connection for a gastrointestinal disorder manifested by chronic diarrhea, to include irritable bowel syndrome and diverticulosis, claimed as an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from April 1989 to April 1995, to include active service in the Southwest Asia theater of operations during the Persian Gulf War. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran had a hearing before the undersigned Veterans Law Judge in August 2013.  A transcript of the hearing is contained in the claims file.

The Board's review includes the electronic and paper records.

In a September 2009 rating decision, the RO denied service connection for residuals of a broken left ankle as secondary to the service-connected left knee disability.  In June 2010, the Veteran submitted a statement that the RO interpreted as a claim to reopen the issue of entitlement to service connection for a left ankle disorder.  Although the RO adjudicated the issue regarding the left ankle disorder on a new-and-material basis, the Board accepts the June 2010 statement as a timely notice of disagreement as to the denial of service connection for a left ankle disorder in the September 2009 rating decision.  In any event, the Veteran submitted new and material evidence showing a current disability within the one-year period appeal period following the September 2009 rating decision.  See 38 C.F.R. § 3.156(b) (2014).  Therefore, the Board will review this claim on a de novo basis.

The Board notes that the RO has considered the left ankle disorder claim on direct and secondary bases.  Although the RO has not adjudicated the left heel claim as secondary to the service-connected left knee disability, the Veteran testified that she did not have heel spurs until after she broke her left ankle.  See hearing transcript, page 9.  Therefore, the appellant has raised secondary service connection as a theory of entitlement.  The claimant is not prejudiced by the Board's consideration of this new theory of entitlement in the first instance because she raised the theory and because she has been informed of the information and evidence necessary to establish secondary service connection in a July 2009 letter, the September 2009 rating decision, a June 2010 letter, and a February 2012 statement of the case.  Bernard v. Brown, 4 Vet. App. 384 (1993).

In addition to possible irritable bowel syndrome being listed on a VA problem list, the medical evidence shows a diagnosis of diverticulosis.  Pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board must consider diverticulosis as part of the gastrointestinal issue on appeal. 

In light of the above, the issues are as stated on the title page.

At the hearing, the undersigned Veterans Law Judge granted a motion to hold the record open for 30 days for the Veteran and her representative to submit additional evidence.  38 C.F.R. § 20.709 (2014).  Neither the appellant nor her representative has submitted any additional evidence.

The issue of entitlement to service connection for a gastrointestinal disorder manifested by chronic diarrhea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The weight of evidence is against a finding that the left ankle disorder is related to active service or that the left ankle disorder was caused or aggravated by the service-connected left knee strain with iliotibial band syndrome.

2.  The weight of evidence is against a finding that the left heel spurs are related to active service or that the left heel spur was caused or aggravated by the service-connected left knee strain with iliotibial band syndrome.


CONCLUSIONS OF LAW

1.  A left ankle disorder was not incurred or aggravated while on active duty and was not caused or aggravated by the service-connected left knee strain with iliotibial band syndrome.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).

2.  Left heel spurs were not incurred or aggravated while on active duty and were not caused or aggravated by the service-connected left knee strain with iliotibial band syndrome.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The requirements of the 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in July 2009 and June and July 2010 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  In the July 2009 and July 2010 letters, VA notified the appellant of how VA determines the disability rating and effective date.  The claims were most recently adjudicated in a February 2012 statement of the case.

With respect VA's duty to assist, the Board notes that VA, private, and service treatment records were obtained.  

VA did not provide the Veteran with an examination or obtain a medical opinion in connection with her claims.  The Board finds that an examination was not necessary to decide the merits of these claims.  Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability; the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The threshold for the duty to provide an examination is rather low, McLendon v. Nicholson, 20 Vet. App. 79 (2006); however, here the evidence of record is sufficient to decide these claims.  

There is no evidence that there was an event involving the left ankle or left foot in service, that the Veteran suffered a left ankle or left foot injury in service, or that there was a left ankle disease or a left foot disease in service.  In fact, neither the appellant nor her representative has alleged otherwise.  Thus, the evidence is sufficient to decide the claims on a direct service connection basis without an examination or medical opinion.

The Veteran is competent to report that her left knee gave away and resulted in her falling and injuring her left ankle as well as being competent to report that her left heel pain began after that injury.  The outcome of these claims turns on whether the appellant is credible in her reporting of the nature of her injury.  As explained in further detail below, the Board does not find that the Veteran is credible in claiming that her left ankle injury resulted from her left knee giving way.  Therefore, the evidence is sufficient to decide the claims on a secondary service connection basis without an examination or medical opinion addressing whether the left ankle and left heel spurs were caused or aggravated by the service-connected left knee strain with iliotibial band syndrome.

The Veteran was provided the opportunity to meaningfully participate in the adjudication of her claims and did in fact participate.  See Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Governing Law and Regulation

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a nonservice-connected disability that is aggravated by a service connected disability.  In such an instance, a veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Analysis

The competent medical evidence shows that the Veteran has left ankle derangement and left calcaneal spur.  

The service treatment records do not reflect any complaints of left ankle or left foot symptomatology or findings of a left ankle or left foot injury or disease.  At the separation examination, the claimant denied any history of foot trouble and the physical examination of the lower extremities was normal.  Indeed, neither the Veteran nor her representative has alleged that her current left ankle and left heel spur began in service or otherwise directly related to service.  

In sum, for the for the reasons and bases set forth above, the Board concludes that the weight of the evidence is against a finding that the left ankle disorder or the left heel spur is related to active service.  Therefore, the preponderance of the evidence is against the claims as to direct service connection for a left ankle disorder and left heel spurs, and the claims are denied.

Turning to secondary service connection, left knee strain with iliotibial band syndrome is a service-connected disability.  The Veteran claims that her left knee gave way when she was stepping onto grass while working and that her left heel pain began after that injury.  As noted above, the appellant is competent to report the nature of her injury.  The question is whether she is credible.

The private treatment records contemporaneous with the fall in October 2005 reflect that the Veteran slipped on wet grass.  These records do not mention anything about her left knee giving way.  VA treatment records show that in December 2001 she denied any history of giving way and that in February 2002 and March 2003 there was no evidence of instability.  

At an August 2009 VA examination, the Veteran reported that while her left knee gave out on her in service, her current symptom was pain.  In other words, she did not report any recent giving way.  Moreover, her assertion that her left knee gave way in service is not supported by the service treatment records, which show in September 1994 she denied any giving out.  In addition, physical examination of the left knee showed that the knee was stable to varus and valgus stresses and that the Lachman and posterior drawer sign testing was negative.  In light of the medical evidence as well as the Veteran's own reporting at the August 2009 VA examination, the Board does not find her credible in her reporting that her left knee gave way when she injured her left ankle.

In short, Wallin element (3), medical nexus, is not established.

In summary, for the reasons and bases set forth above, the Board concludes that the weight of the evidence is against a finding that the left ankle or left heel spur was caused or aggravated by the service-connected left knee strain with iliotibial band syndrome.  Therefore, the preponderance of the evidence is against the claims as to secondary service connection for a left ankle disorder and left heel spurs, and these claims are denied.


ORDER

Entitlement to service connection for a left ankle disorder, to include as secondary to the service-connected left knee strain with iliotibial band syndrome, is denied.

Entitlement to service connection for left heel spurs, to include as secondary to the service-connected left knee strain with iliotibial band syndrome, is denied.


REMAND

The Veteran, who had active service in the Southwest Asia theater of operations during the Persian Gulf War, has complaints of chronic diarrhea and VA treatment records show possible irritable bowel syndrome being listed on a problem list.  Therefore, a VA examination is necessary.

A December 2009 VA treatment record reflects that the Veteran reported that she saw a private doctor in August 2009.  At the hearing, she testified that she saw a private doctor once after she had gastrointestinal symptomatology in 2008.  See hearing transcript, page .  The RO should attempt to obtain these private records as well as any additional VA treatment records pertaining to her gastrointestinal disorder since June 2010.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment for her diarrhea, irritable bowel disease, and diverticulosis, and obtain any identified records.  Attempt to obtain records from the private doctor who treated her for gastrointestinal symptomatology in or before August 2009.  Regardless of the claimant's response, obtain all records pertaining to gastrointestinal symptomatology from the Memphis VA Medical Center and the Covington VA Community-Based Outpatient Clinic since June 2010.

2.  Thereafter, afford the Veteran an appropriate VA examination to determine the nature of her chronic diarrhea, any irritable bowel syndrome, and diverticulitis.  The claims folder is to be made available to the examiner to review.  The examiner ask the appellant to provide detailed history of her chronic diarrhea, any irritable bowel syndrome, and diverticulitis.

The examiner should opine on whether there is a 50 percent or better probability that the Veteran has irritable bowel syndrome.

The examiner should opine on whether there is a 50 percent or better probably that the Veteran has a functional gastrointestinal disorder other than irritable bowel syndrome.

The examiner should comment on whether the chronic diarrhea is a symptom of the diverticulosis and whether there is a 50 percent or better probability that the diverticulosis had its onset during a period of active service, or is related to his any event or injury in service.

The examiner should opine as to whether there is a 50 percent or better probability that her diarrhea that the Veteran has or has had since he filed her claim in June 2010 is due to undiagnosed illness.  

As to any diarrhea that the Veteran has or has had since June 2010, the examiner should offer an opinion as to the etiology of that symptom, to include commenting on whether they are attributable to a known clinical diagnosis.  If the examiner cannot identify a disease or disability which causes the reported symptoms, the examiner should so state.  If a disease or disability is identified, the examiner should specifically opine on whether there is a 50 percent or better probability that such disability had its onset during a period of active service, or is related to his any event or injury in service.

A complete rationale for any opinion offered must be provided.

3.  Thereafter, the RO must readjudicate the issue on appeal.  If the benefit is not granted, the Veteran must be furnished with a supplemental statement of the case, with a copy to her representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


